3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular PET system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. No. US 2018/0011205 A1, Jan. 11, 2018) (hereinafter “Lin”) in view of Ghazanfari, Nafise, et al. "Quantitative assessment of crystal material and size on the performance of rotating dual head small animal PET scanners using Monte Carlo modeling." Hellenic journal of nuclear medicine 15.1 (2012): 33-39 (hereinafter “Ghazanfari”) and Seo et al. (US PG Pub. No. US 2019/0261934 A1, Aug. 29, 2019) (hereinafter “Seo”).
Regarding claim 1: Lin teaches heterogeneous detector modules, each of which defining an axial direction and including a plurality of crystal strips ([0050], [0051], [0068], figures 1 and 2); wherein the plurality of crystal strips are closely arranged and include at least two different kinds of crystal strips ([0050], [0051], [0068], figures 1 and 2), each having a different detection performance level ([0050]), wherein the plurality of crystal strips includes at least two crystal strips having a same kind and providing a same detection performance level (figures 1 and 2 each show at least two crystal strips having a same kind and a same performance level); wherein the  detection performance levels relate to one or more of: energy resolution, density, size, and light output ([0092]).

Ghazanfari, in the same field of endeavor, teaches that performance characteristics of scintillator crystals can be predictably varied by changing either material, crystal size, or both (see e.g. tables 2-4, Abstract, Discussion). Ghazanfari further provides a summary of the amount of change in the performance characteristics related to each material and/or crystal size such that a skilled artisan could select a desired combination of size and/or material with a reasonable expectation of success (Abstract, Discussion)
 It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to vary the performance characteristics of the crystals of Lin by using different sized crystals of the same material in view of the teachings of Ghazanfari because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. (KSR, 550 U.S. at 421, 82 USPQ2d at 139).
Further regarding claim 1: Lin and Ghazanfari are silent on a PET system comprising at least two of the heterogeneous detector modules.
Seo, in the same field of endeavor, teaches a PET system comprising a plurality of detector modules ([0012]-[0014]). Seo further teaches that PET imaging is widely used is widely used in diagnosis of various cancers and is known as a useful test for differential diagnosis, staging, evaluation of recurrence, and evaluation of treatment effect, and the like, of cancer ([0003]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to incorporate a plurality of the heterogeneous detector modules of Lin and Ghazanfari into an imaging system as taught by Seo in order to provide the utility of cancer diagnosis and evaluation in view of the further teachings of Seo.

Regarding claims 3 and 4: Lin, Ghazanfari and Seo teach the three-dimensionally heterogeneous PET system according to claim 2. Ghazanfari further teaches a range of crystal sizes and lengths including crystal pixel size (mm) from 0.5x0.5 to 3x3(step 0.5) and crystal length (mm) 10 and 15 (table 1). Moreover, the number of crystals is necessarily a function of the size of the crystals and the size of the array.
Lin, Ghazanfari and Seo do not teach the exact claimed sizes of 4.25 mm x 4.25 mm x 10 mm and 2.125 mm x 2.125 mm x 10 mm (where these dimensions are interpreted to be the dimensions of the crystal face/cross-section and the length).
However, the size and number of scintillator crystals is a results-effective variable which influences both spatial resolution and stopping efficiency (as evidenced by Moses, William W. "Fundamental limits of spatial resolution in PET." Nuclear Instruments and Methods in Physics Research Section A: Accelerators, Spectrometers, Detectors and Associated Equipment 648 (2011): S236-S240 and Cherry, Simon R., and Magnus Dahlbom. "PET: physics, instrumentation, and scanners." In PET, pp. 1-117. Springer, New York, NY, 2006).
In re Aller, 105 USPQ 233). Since the dimensions and numbers of crystals are results-effective variables and since the prior art discloses similar and overlapping ranges for the values in question, and in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to optimize the dimensions and numbers of the crystals in order to obtain the desired resolution and stopping efficiency.
Regarding claim 5: Lin, Ghazanfari and Seo teach the three-dimensionally heterogeneous PET system according to claim 1, wherein the at least two heterogeneous detector modules form an annular structure (Seo – figure 7).
Regarding claim 7: Lin, Ghazanfari and Seo teach the according to claim 5, wherein the annular structure of the three-dimensionally heterogeneous PET system includes a variable inner diameter and axial length (Seo – [0135]). Seo further teaches that diameter and axial length are results effective variables relating to image quality and detection efficiency ([0136], [0015], [0016], [0042]).
Lin, Ghazanfari and Seo do not explicitly teach wherein the annular structure of the three- dimensionally heterogeneous PET system has an inner diameter of about 213.66 mm and an axial length of about 68 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233). Since the dimensions and numbers of crystals are results-effective variables and since the prior art discloses similar and overlapping ranges for the values in question, and in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to 
Further regarding claim 7: While Seo teaches that the number of detector modules is not limited ([0073]), Lin, Ghazanfari and Seo are silent on the system comprising 16 of the heterogeneous detector modules.
However, the size and number of scintillator crystals is a results-effective variable which influences both spatial resolution and stopping efficiency (as evidenced by Moses, William W. "Fundamental limits of spatial resolution in PET." Nuclear Instruments and Methods in Physics Research Section A: Accelerators, Spectrometers, Detectors and Associated Equipment 648 (2011): S236-S240 and Cherry, Simon R., and Magnus Dahlbom. "PET: physics, instrumentation, and scanners." In PET, pp. 1-117. Springer, New York, NY, 2006).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233). Since the dimensions and numbers of crystals are results-effective variables and since the prior art discloses similar and overlapping ranges for the values in question, and in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to optimize the dimensions and numbers of the crystals in order to obtain the desired resolution and stopping efficiency.
Regarding claim 8: Lin, Ghazanfari and Seo teach The three-dimensionally heterogeneous PET system according to claim 1, wherein the at least two heterogeneous detector modules are arranged parallel and aligned to each other in a vertical direction so as to form the three-dimensionally heterogeneous PET system with a flat configuration (Seo – the annular system comprises a plurality of flat arrays as shown in figures 3 and 6).

.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Ghazanfari and Seo as applied to claim 5 above, and further in view of Li et al. (US PG Pub. No. US 2018/0184992 A1, Jul. 5, 2018) (hereinafter “Li”).
Regarding claim 6: Lin, Ghazanfari and Seo teach the three-dimensionally heterogeneous PET system according to claim 5, wherein each crystal strip of the plurality of crystal strips has a wedge-shape and the plurality of crystal strips includes the at least two different kinds of the crystal strips closely arranged in sequence to constitute an arc- shaped heterogeneous detector module of the at least two heterogeneous detector modules, and wherein multiple heterogeneous detector modules of the at least two heterogeneous detector modules are combined to form an annular structure of the three-dimensionally heterogeneous PET system (Seo – figure 4, multiple elements 211). 
Lin, Ghazanfari and Seo are silent on wherein each crystal strip of the plurality of crystal strips has a wedge-shape.
Li, in the same field of endeavor, teaches an annular ring of detector elements having a wedge shape ([0058]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the crystals of Lin, Ghazanfari and Seo to have a wedge shape as taught by Li in order for the crystals to more closely fit together without any gaps when arranged in an annular array since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Ghazanfari and Seo as applied to claim 1 above, and further in view of Cox, Benjamin L., et al. "Development of a novel linearly-filled Derenzo microPET phantom." American journal of nuclear medicine and molecular imaging 6.3 (2016): 199 (hereinafter “Cox”).
Regarding claim 10: Lin, Ghazanfari and Seo teach the three-dimensionally heterogeneous PET system according to claim 1 but are silent on the presence of a prosthesis (phantom).
Cox, in the same field of endeavor, teaches a PET phantom (prosthesis) including a chassis defining two regions, with several first targets and several second targets each of the first targets having a first size and being located on one of the two regions, and each of the second targets having a second size, different from the first size, and being located on an opposite one of the two regions from the first targets (figure 1a – the phantom can be divided into two regions along any one of the three diagonal lines where each of the two regions [halves] meets every limitation of the claim, figure 5b). Cox further teaches that providing such a phantom (prosthesis) enables calibration PET scanners so that inter-scanner and inter-isotope comparison can be made between PET datasets (introduction).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to include a phantom (prosthesis) as taught by Cox with the system of Lin, Ghazanfari and Seo to enable calibration of the system in view of the further teachings of Cox. 
Response to Arguments
Applicant’s arguments regarding the objection to the drawings with respect to the crystal strips having a wedge shape, filed 11/02/2021, have been fully considered and are persuasive based on the description in the specification of figure 6 depicting wedge-shaped crystal strips (regardless of the actual appearance of figure 6). The objection to the drawings with respect to the crystal strips having a wedge shape is withdrawn.
It is noted that Applicant failed to respond to the objection to the drawings with respect to the annular PET system.
The rejections of claims 1-10 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. 
Applicant’s arguments with respect to the prior art rejections of claims 1-10, filed 11/02/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793